Citation Nr: 0706010	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-37 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
left hand crush injury. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision. 


FINDING OF FACT

The veteran's residuals of left hand crush injury are 
manifested by mild arthritis and mild loss of motion 
affecting a group of minor joints.   


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for residuals 
of left hand crush injury are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, 
Diagnostic Code (DC) 5003, 5010 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2003 and 
May 2006.  VA specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence in his possession 
pertaining to his claim.  He was also notified of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
left hand disability has been assigned a non-compensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case. 

The veteran's left hand injury, involving the thumb, ring 
finger, and little finger, has been rated under DC 5227-5010.  
DC 5227 provides that for either unfavorable or favorable 
ankylosis of the ring or little finger a non-compensable 
evaluation is warranted.  38 C.F.R. § 4.71a, DC 5227.  The 
note that follows DC 5227 provides that it should also be 
considered whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, DC 5227.  

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

Ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MP and PIP joints flexed to 
30 degrees, and the thumb (digit I) abducted and rotated so 
that the thumb pad faces the finger pads.  Only joints in 
these positions are considered to be in favorable position.  
For digits II through V, the MP joint has a range of zero to 
90 degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note 1.

The veteran is currently in receipt of the maximum schedular 
evaluation (non-compensable) for DC 5227 so a higher rating 
under this code is unwarranted.  38 C.F.R. § 4.71a, DC 5227.  

Additionally, the evidence does not show that an amputation 
is warranted or that an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  See  
38 C.F.R. § 4.71a, DC 5227, Note.  The July 2004 VA 
examination report noted that on extension of all fingers, 
the veteran lacked 20 degrees of extension of the DIP (distal 
interphalangeal) of his little finger; all other joints of 
the thumb and fingers are fully extended.  On flexion, he was 
able to bring the little finger and index finger to the 
distal flexor crease of the palm.  The middle and ring 
fingertip are brought to a half-inch short of the distal 
flexor crease.  Active flexion of the little finger was 90 
degrees at the MP (metacarpal phalangeal joint), 90 degrees 
each at the PIP (proximal interphalangeal) joint, and 60 
degrees at the DIP joints.  Active flexion of the index and 
middle fingers was 0-80 degrees at the MP joint, 0-90 degrees 
at the PIP joint, and 0-60 degrees at the DIP joints.  When 
the veteran made a fist, there was a slight ulnar deviation 
of the index finger and when he closed his fist, there was 
more than slight ulnar deviation of the ring finger.  
Therefore, an additional rating is not warranted under the 
Note following 38 C.F.R. § 4.71a, DC 5227.

The Board has also considered other possible rating codes for 
a higher evaluation.  The Board notes that it has not been 
shown that the veteran has ankylosis in any of the other 
digits of the left hand.  Therefore, without evidence of 
ankylosis, consideration under the codes for ankylosis is not 
warranted.  38 C.F.R. § 4.71a, DCs 5216, 5217, 5218, 5219, 
5220, 5221, 5222, 5223, 5224, 5225, 5226.  

DC 5230 indicates that any limitation of motion of the ring 
or little finger is non-compensable.  38 C.F.R. § 4.71a, DC 
5230.  Therefore, consideration under this code is 
unwarranted as a higher rating is unavailable to the veteran 
as he is currently already in receipt of a non-compensable 
rating.  

DCs 5224 provide ratings for ankylosis of the thumb.  See 
38 C.F.R. § 4.71a, DC 5224.  However, the July 2004 VA 
examination report noted that the veteran had full range of 
motion of the thumb.  Accordingly, a rating for ankylosis of 
the thumb is unwarranted.  

According to DC 5228, evidence of a gap of less than one inch 
(2.5 centimeters) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, results in the 
assignment of a non-compensable disability evaluation.  
38 C.F.R. § 4.71a, DC 5228.  Evidence of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants the assignment of a 10 percent disability rating.  
Id. 

In this case, while there is no measurement of the gap 
between the thumb pad and the fingers, there is no indication 
that there is anything but normal range of motion of the 
thumb.  There is certainly no evidence of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Accordingly, a rating under DC 5228 is likewise unwarranted. 

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
According to DC 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  

Multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints.  38 C.F.R. § 4.45.  

In September 2003, x-rays showed very mild degenerative 
arthritis of the DIP joint.  Subsequently, the July 2004 VA 
examination report noted that x-rays showed very mild 
degenerative changes of the finger joints.  In this case, 
limitation of motion of for the group of minor joints 
involved is non-compensable and the evidence, discussed 
above, has demonstrated mild loss of motion.  Therefore, a 10 
percent evaluation on this basis is warranted. 

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, in coordination, or pain on movement of 
the veteran's affected joints.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The July 2004 VA examination report noted 
that there was no decreased range of motion with repeated 
flexion and extension of the fingers.  Therefore, there is no 
basis for a compensable evaluation based on limitation of 
motion due to any functional loss as no painful motion or 
functional loss has been demonstrated on examination.

Additionally, the evidence has shown that the veteran has 
complaints of left hand numbness, paresthesia, and pain.  
First, a letter from M. Asalm, M.D. dated in January 2005 
noted the veteran's symptoms of left hand carpal tunnel 
syndrome and that the veteran's injury in service which 
"seems to be causing all the problems."  He concluded that 
the veteran has developed complex regional pain syndrome in 
the left hand due to injuries while in service.  Second, a 
February 2005 letter from C.D. Justofin, D.O. noted that the 
veteran's complex regional pain syndrome, consisting of pain, 
paresthesia, and numbness of the left hand, was due to an 
injury during service.  Next, the July 2004 VA examination 
report completed by an orthopedic surgeon noted that the 
claims folder had been reviewed and that the veteran's 
current symptoms were as likely as not secondary to his 
service-connected left hand disability.  Lastly, a May 2005 
VA examination report, which indicated that the claims folder 
was reviewed.  Upon testing, the examiner, a neurologist, 
noted bilateral carpal tunnel syndrome and thus found that 
left hand carpal tunnel syndrome had nothing to do with prior 
left hand injury.  The examiner concluded that the veteran's 
bilateral carpal tunnel syndrome was more likely due to his 
occupation over the past 23 years driving mobile homes, 
servicing mobile homes, and doing mechanical work.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the May 2005 VA examination report is 
more complete and thorough than that of Drs. Aslam or 
Justofin or the July 2004 VA examination report.  The May 
2005 VA examination report was based upon a through review of 
the claims folder. While the July 2004 examination report was 
also based upon a review of the claims folder, that report 
was completed by an orthopedic surgeon.  The May 2005 
examiner is more qualified to address this specific issue as 
he is a neurologist.  Additionally, the May 2005 VA 
examination report took into account not only the veteran's 
service history but his subsequent work history in the 
development of his disability.  The May 2005 VA examiner 
offered ample support for his opinion, while Drs. Aslam or 
Justofin succinct conclusions appear to be based on the 
veteran's assertion of service injury.  Therefore, the Board 
finds that the May 2005 VA examination report is more 
probative than the other reports.  A clear preponderance of 
the evidence is against a finding that the veteran has a 
major neurological deficit due to his service-connected left 
hand disability.  See 38 U.S.C.A. § 5107(b).  

Finally, there is no evidence that the veteran has been 
hospitalized for his disability or that it has prevented him 
from working.  The May 2005 VA examination report noted the 
veteran's repetitive use of his hands at work; however, there 
is no indication that his residuals of fracture disability 
has prevented him from working. In any case, the existing 
scheduler rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial 10 percent rating for residuals of 
left hand crush injury is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


